
	
		II
		111th CONGRESS
		1st Session
		S. 449
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2009
			Mr. Specter (for
			 himself, Mr. Lieberman, and
			 Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect free speech.
	
	
		1.Short titleThis Act may be cited as the
			 Free Speech Protection Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)The freedom of
			 speech and the press is enshrined in the first amendment to the Constitution of
			 the United States.
			(2)Free speech, the
			 free exchange of information, and the free expression of ideas and opinions are
			 essential to the functioning of representative democracy in the United
			 States.
			(3)The free
			 expression and publication by journalists, academics, commentators, experts,
			 and others of the information they uncover and develop through research and
			 study is essential to the formation of sound public policy and thus to the
			 security of the people of the United States.
			(4)The first
			 amendment jurisprudence of the Supreme Court of the United States, articulated
			 in such precedents as New York Times v. Sullivan (376 U.S. 254 (1964)), and its
			 progeny, reflects the fundamental value that the people of the United States
			 place on promoting the free exchange of ideas and information, requiring in
			 cases involving public figures a demonstration of actual malice, that is, that
			 allegedly defamatory, libelous, or slanderous statements about public figures
			 are not merely false but made with knowledge of that falsity or with reckless
			 disregard of their truth or falsity.
			(5)Some persons are
			 obstructing the free expression rights of United States persons, and the vital
			 interest of the people of the United States in receiving information on matters
			 of public importance, by first seeking out foreign jurisdictions that do not
			 provide the full extent of free-speech protection that is fundamental in the
			 United States and then suing United States persons in such jurisdictions in
			 defamation actions based on speech uttered or published in the United States,
			 speech that is fully protected under first amendment jurisprudence in the
			 United States and the laws of the several States and the District of
			 Columbia.
			(6)Some of these
			 actions are intended not only to suppress the free speech rights of
			 journalists, academics, commentators, experts, and other individuals but to
			 intimidate publishers and other organizations that might otherwise disseminate
			 or support the work of those individuals with the threat of prohibitive foreign
			 lawsuits, litigation expenses, and judgments that provide for money damages and
			 other speech-suppressing relief. Such actions are intentional tortious acts
			 aimed at United States persons, even though the harmful conduct may have
			 occurred extraterritorially.
			(7)The governments
			 and courts of some foreign countries have failed to curtail this practice,
			 permitting lawsuits filed by persons who are often not citizens of those
			 countries, under circumstances where there is often little or no basis for
			 jurisdiction over the United States persons against whom such suits are
			 brought.
			(8)Some of the
			 plaintiffs bringing such suits are intentionally and strategically refraining
			 from filing their suits in the United States, even though the speech at issue
			 was published in the United States, in order to avoid the Supreme Court's first
			 amendment jurisprudence and frustrate the protections it affords United States
			 persons.
			(9)The United States
			 persons against whom such suits are brought must consequently endure the
			 prohibitive expense, inconvenience, and anxiety attendant to being sued in
			 foreign courts for conduct that is protected under the first amendment, or
			 decline to answer such suits and risk the entry of costly default judgments
			 that may be executed in countries other than the United States where those
			 individuals travel or own property.
			(10)Journalists,
			 academics, commentators, experts, and others subjected to such suits are
			 suffering concrete and profound financial and professional damage for engaging
			 in conduct that is protected under the Constitution of the United States and
			 essential to informing the people of the United States, their representatives,
			 and other policymakers.
			(11)In turn, the
			 people of the United States are suffering concrete and profound harm because
			 they, their representatives, and other government policymakers rely on the free
			 expression of information, ideas, and opinions developed by responsible
			 journalists, academics, commentators, experts, and others for the formulation
			 of sound public policy, including national security policy.
			(12)The United
			 States respects the sovereign right of other countries to enact their own laws
			 regarding speech, and seeks only to protect the first amendment rights of the
			 people of the United States in connection with speech that occurs, in whole or
			 in part, in the United States.
			3.Federal cause of
			 action
			(a)Cause of
			 actionAny United States person against whom a lawsuit is brought
			 in a foreign country for defamation on the basis of the content of any writing,
			 utterance, or other speech by that person that has been published, uttered, or
			 otherwise primarily disseminated in the United States may bring an action in a
			 United States district court specified in subsection (f) against any person
			 who, or entity which, brought the foreign lawsuit if—
				(1)the writing,
			 utterance, or other speech at issue in the foreign lawsuit does not constitute
			 defamation under United States law; and
				(2)the person or
			 entity which brought the foreign lawsuit serves or causes to be served any
			 documents in connection with such foreign lawsuit on a United States
			 person.
				(b)JurisdictionThe
			 district court shall have personal jurisdiction under this section if, in light
			 of the facts alleged in the complaint, the person or entity bringing the
			 foreign suit described in subsection (a) served or caused to be served any
			 documents in connection with such foreign lawsuit on a United States person
			 with assets in the United States against which the claimant in the foreign
			 lawsuit could execute if a judgment in the foreign lawsuit were awarded.
			(c)Remedies
				(1)Order to bar
			 enforcement and other injunctive reliefIn a cause of action
			 described in subsection (a), if the court determines that the applicable
			 writing, utterance, or other speech at issue in the underlying foreign lawsuit
			 does not constitute defamation under United States law, the court shall order
			 that any foreign judgment in the foreign lawsuit in question may not be
			 enforced in the United States, including by any Federal, State, or local court,
			 and may order such other injunctive relief that the court considers appropriate
			 to protect the right to free speech under the first amendment to the
			 Constitution of the United States.
				(2)DamagesIn
			 addition to the remedy under paragraph (1) and if the conditions for release
			 under that paragraph are satisfied, damages shall be awarded to the United
			 States person bringing the action under subsection (a), based on the
			 following:
					(A)The amount of any
			 foreign judgment in the underlying foreign lawsuit.
					(B)The costs,
			 including reasonable legal fees, attributable to the underlying foreign lawsuit
			 that have been borne by the United States person.
					(C)The harm caused
			 to the United States person due to decreased opportunities to publish, conduct
			 research, or generate funding.
					(d)Treble
			 damagesIf, in an action brought under subsection (a), the court
			 or, if applicable, the jury determines by a preponderance of the evidence that
			 the person or entity bringing the foreign lawsuit which gave rise to the cause
			 of action intentionally engaged in a scheme to suppress rights under the first
			 amendment to the Constitution of the United States by discouraging publishers
			 or other media from publishing, or discouraging employers, contractors, donors,
			 sponsors, or similar financial supporters from employing, retaining, or
			 supporting, the research, writing, or other speech of a journalist, academic,
			 commentator, expert, or other individual, the court may award treble
			 damages.
			(e)Expedited
			 discoveryUpon the filing of an action under subsection (a), the
			 court may order expedited discovery if the court determines, based on the
			 allegations in the complaint, that the speech at issue in the underlying
			 foreign lawsuit is protected under the first amendment to the Constitution of
			 the United States.
			(f)VenueAn
			 action under subsection (a) may be brought by a United States person only in a
			 United States district court in which the United States person is domiciled,
			 does business, or owns real property that could be executed against in
			 satisfaction of a judgment in the underlying foreign lawsuit which gave rise to
			 the action.
			(g)Timing of
			 action; statute of limitations
				(1)TimingAn
			 action under subsection (a) may be commenced after the filing of the foreign
			 lawsuit in a foreign country on which the action is based.
				(2)Statute of
			 limitationsFor purposes of section 1658(a) of title 28, United
			 States Code, the cause of action under subsection (a) accrues on the first date
			 on which papers in connection with the foreign lawsuit described in section
			 (a), on which the cause of action is based, are served on a United States
			 person in the United States.
				4.ApplicabilityThis Act applies with respect to any foreign
			 lawsuit that is described in section 3(a) in connection with papers that were
			 served before, on, or after the date of the enactment of this Act.
		5.DefinitionsIn this Act:
			(1)DefamationThe
			 term defamation means any action or other proceeding for
			 defamation, libel, slander, or similar claim alleging that forms of speech are
			 false, have caused damage to reputation or emotional distress, have presented a
			 person or persons in a negative light, or have resulted in criticism or
			 condemnation of a person or persons.
			(2)Foreign
			 countryThe term foreign country means any country
			 other than the United States.
			(3)Foreign
			 judgmentThe term foreign judgment means any
			 judgment of a foreign country, including the court system or an agency of a
			 foreign country, that grants or denies any form of relief, including injunctive
			 relief and monetary damages, in a defamation action.
			(4)Foreign
			 lawsuitThe term foreign lawsuit includes any other
			 hearing or proceeding in or before any court, grand jury, department, office,
			 agency, commission, regulatory body, legislative committee, or other authority
			 of a foreign country or political subdivision thereof.
			(5)United
			 StatesThe term United States means the several
			 States, the District of Columbia, and any commonwealth, territory, or
			 possession of the United States.
			(6)United States
			 personThe term United States person means—
				(A)a United States
			 citizen;
				(B)an alien lawfully
			 admitted for permanent residence to the United States;
				(C)an alien lawfully
			 residing in the United States at the time that the speech that is the subject
			 of the foreign defamation suit or proceeding was researched, prepared, or
			 disseminated; or
				(D)a business entity
			 incorporated in, or with its primary location or place of operation in, the
			 United States.
				
